Title: To John Adams from John Thaxter, 16 February 1781
From: Thaxter, John
To: Adams, John



Sir
Leyden 16th. Feby. 1781

Your favour of yesterday was recieved this morning. I am never more happy than in hearing, that things are in a good State in our Country, and that the People are in good Spirits, and bent on War. Those “Pauses and Stops” mentioned in yours of the 12th. would be very injurious to Us, and that Species of “Circumspection,” our Destruction. Every body here talks of Peace—it is not the Doctrine of the British Cabinet, and perhaps not the most wholesome one here. It is not however my business to say so. No Letters of Marque and Reprisals being as yet granted, gives Room to Suspicions that Propositions are on the Carpet. Americans know very well what British Propositions, Conciliation and amicable Conferences mean—mere Pauses for Breath. Whether they are to be of the same Nature towards this Country, may be easily determined from the profitable War they at present carry on against it.
Mr. Dana does not mention that he had wrote to You, nor does he write any News. He wishes that Stephens may enquire at the Post Office, whether there are any Letters for him—he says there are two for him from America somewhere, but he cannot find them—he is very anxious to get them.
There is an English East India Man ashore at Catwich valued at Million—the Governor of Madrass was on board—the Prisoners are taken good Care of I have heard, being under a strong Guard.
The young Gentlemen are very well and desire their Duty to You.

I have the Honour to be, with the most perfect Respect, Sir, your very humble Servt.
J Thaxter

